DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/289405 on April 26, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5.    (Currently amended) The processing system according to Claim 2, wherein the first set of configuring bits comprising a first plurality of configuration bits.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “a first combinational logic circuit configured to generate the combined error signal for the first error pad and the combined error signal for the second error pad, the combined error signal for the first error pad comprising a first selection of error signals and the combined error signal for the second error pad comprising a second selection of error signals the first selection of error signals and the second selection of error signals being selected as a function of a first set of configuring bits”, in Claims 1, 13 and 19; in .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Sonoda et al. (U.S. Patent Application Publication No. 2014/0325277 A1), hereinafter “Sonoda”.  Sonoda is cited on PTO-892 filed 5/8/2021.
	Sonoda: ¶ 67 teaches the aggregation point identifying unit uses data stored in the system configuration data storage unit to identify an aggregation point in the system in which the occurrences of the troubles are assumed, and stores data of the identified aggregation point into the aggregation point storage unit.  The failure part candidate extractor extracts a failure part candidate from the system configuration data storage unit based on data stored in the aggregation point storage unit, and stores extracted results into the failure part candidate list storage unit.  The failure pattern generator generates a failure pattern by using data stored in the failure part candidate list storage unit and the failure type list storage unit, and stores data of the generated failure pattern into the failure pattern list storage unit.  At this time, the failure pattern generator deletes a failure pattern to be deleted from the failure pattern list storage unit based on data stored in the exclusion list storage unit. 





Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Nakajima et al. (U.S. Patent Application No. 2015/0370625); teaches the event information holds failure events representing failures which occur in the monitoring target apparatuses.  The event acquisition subprogram uses the configuration information to collect failure events representing occurring failures from the monitoring target apparatuses. 
Iikura et al. (U.S. Patent Application No. 2015/0278006); teaches upon detecting occurrence of an error with reference to the log data read out from the log output destination, the collecting unit  reads out the configuration data from the configuration DB  and the package management DB.  Upon detecting resolution of the error with reference to the log data, the collecting unit reads out the configuration data from the configuration DB 305 and the package management DB again.  Then the collecting unit transmits a software package name, an error message (corresponding to an identifier of the error), configuration data at the error occurrence, and configuration data at the error resolution to the . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114